 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10       JOSE RAFAEL CASTRO-LINO,
                                                             CASE NO. 3:19-cv-05405 BHS-JRC
11                                Petitioner,
                                                             ORDER GRANTING EXTENSION
12               v.                                          TO FILE REPLY
13       RON HAYNES,

14                                Respondent.

15

16          This matter is before the Court on petitioner’s “Motion For Extension of Time to file

17   opening Brief[.]” Dkt. 21.

18          After petitioner filed a petition for writ of habeas corpus under 28 U.S.C. § 2254,

19   respondent filed an answer that failed to address one of petitioner’s grounds and that did not

20   include the entire relevant state court record. See Dkt. 17, at 1–2. Thus the Court ordered

21   respondent to expand the record and to file a supplemental answer regarding the unaddressed

22   ground for relief. See Dkt. 17, at 2. The Court further allowed petitioner until November 8,

23   2019 to file a reply. Dkt. 17, at 2.

24

     ORDER GRANTING EXTENSION TO FILE REPLY -
     1
 1           After petitioner timely filed a supplemental answer and the trial transcripts (see Dkts. 19,

 2   20), petitioner filed the pending motion, requesting “a 60 day extension to file [his] opening brief

 3   [sic].” Dkt. 21. Petitioner’s stated reason for the extension is that he lacks legal training and has

 4   limited law library access. Dkt. 21, at 1. Respondent has not filed any opposition to the request.

 5   See Dkt.

 6           The Court interprets petitioner’s request as one to have the deadline to file a reply to

 7   respondent’s response and supplemental answer extended. See Dkts. 14, 19. The request is

 8   granted. Petitioner may file a reply to respondent’s response (Dkt. 14) and supplemental answer.

 9   Dkt. 19. If petitioner decides to file a reply, it must be directed toward the arguments raised in

10   respondent’s response and supplemental answer. In a reply, petitioner may not raise additional

11   grounds to those raised in his habeas petition. See Cacoperdo v. Demosthenes, 37 F.3d 504, 507

12   (9th Cir. 1994) (“A Traverse [reply] is not the proper pleading to raise additional grounds for

13   relief.”).

14           The Clerk shall update the docket to reflect that petitioner may file a reply directed to

15   respondent’s response (Dkt. 14) and supplemental answer (Dkt. 19) on or before January 7,

16   2020. Petitioner’s writ of habeas corpus (Dkt. 3) should be re-noted for consideration on

17   January 7, 2020.

18           Dated this 18th day of November, 2019.

19

20

21                                                         A
                                                           J. Richard Creatura
22
                                                           United States Magistrate Judge
23

24

     ORDER GRANTING EXTENSION TO FILE REPLY -
     2
